Case: 1:20-cv-02223-JG Doc #: 23 Filed: 05/07/21 1 of 8. PageID #: 1065



  UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF OHIO
  -----------------------------------------------------------------------
                                                                   :
  TRANSTAR INDUSTRIES, LLC,                                        :
                                                                   :        CASE NO. 1:20-cv-02223
                        Plaintiff,                                 :
                                                                   :
             vs.                                                   :        OPINION & ORDER
                                                                   :        [Resolving Docs. 16, 21, 22]
  TIM LUNDQUIST, ET AL.,                                           :
                                                                   :
                        Defendants.                                :
                                                                   :
  -----------------------------------------------------------------------

  JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

            Plaintiff Transtar Industries, LLC, sues Defendants Tim Lundquist and Dynotec

  Industries for breach of contract and sues on an unpaid account. 1

            Plaintiff now moves for summary judgment and argues that Defendants cannot show

  a genuine issue of material fact regarding their liability or damages. 2 Defendants oppose.

  With their opposition, Defendants contend that summary judgment should not be granted

  because the parties disagree on the damages amount. 3 Further, Defendants move to strike

  Plaintiff’s Reply brief because Plaintiff filed its brief seven days after the Court’s deadline.4

  Plaintiff responds that the delayed filing was due only to a clerical error. 5

            For the following reasons, the Court PARTIALLY GRANTS Plaintiff’s summary

  judgment motion. The Court grants Plaintiff’s summary judgment motion on breach of

  contract liability, but the case will proceed on damages issues.                       Plaintiff’s summary




            1
              Doc. 1; Doc. 1-1.
            2
              Doc. 16.
            3
              Doc. 18.
            4
              Doc. 21 at 1–2.
            5
              Doc. 22 at 1.
Case: 1:20-cv-02223-JG Doc #: 23 Filed: 05/07/21 2 of 8. PageID #: 1066

  Case No. 1:20-cv-02223
  Gwin, J.

  judgment motion for its unjust enrichment claim is DENIED.                The Court DENIES

  Defendants’ motion to strike Plaintiff’s Reply brief and GRANTS Plaintiff leave to file their

  Reply brief.

     I.       Background

          Plaintiff Transtar and Defendant Dynotec Industries have a longstanding business

  relationship. Defendant Tim Lundquist owns Defendant Dynotec. 6

          Transtar makes and sells transmission parts, as well as “driveline-related solutions.” 7

  Defendant Dynotec makes and distributes “remanufactured” transmissions. 8             Dynotec

  bought parts from Transtar for Dynotec’s remanufactured transmissions. Dynotec also sold

  remanufactured transmissions to Plaintiff Transtar. 9

          Since 2009, Defendant Dynotec has had a credit arrangement with Plaintiff Transtar,

  guaranteed by Defendant Lundquist, to purchase transmission parts. 10

          Plaintiff Transtar claims that Defendant Dynotec breached their agreement and

  owes Transtar more than one million dollars. 11 In turn, Dynotec asserts an equitable

  recoupment defense and argues that the amount Dynotec owes Transtar is mostly or totally

  offset by costs and damages Transtar allegedly owes Dynotec. 12             In support of this

  argument, Dynotec says a portion of the Transtar parts that it had purchased were defective.




          6
            Doc. 16 at 3–4.
          7
            Id.
          8
            Id. at 4.
          9
            Id.; Doc. 18 at 3.
          10
             Doc. 16 at 4.
          11
             Id. at 5.
          12
             Doc. 18 at 9–10.
                                                 -2-
Case: 1:20-cv-02223-JG Doc #: 23 Filed: 05/07/21 3 of 8. PageID #: 1067

  Case No. 1:20-cv-02223
  Gwin, J.

      II.          Discussion

                   a. Summary Judgment Standard

            A party is entitled to summary judgment if “the pleadings, depositions, answers to

  interrogatories, and admissions on file, together with the affidavits, if any, show that there

  is no genuine issue as to any material fact and that the moving party is entitled to judgment

  as a matter of law.” 13 A genuine issue of material fact exists where “a reasonable jury could

  return a verdict for the nonmoving party” based on the evidence. 14

            In reviewing a motion for summary judgment, the Court views all evidence in the

  light most favorable to the nonmoving party. 15 The nonmoving party “must show sufficient

  evidence to create a genuine issue of material fact” 16 as to each of the claim’s required

  elements. 17        But, summary judgment is still appropriate “[i]f the evidence is merely

  colorable . . . or is not significantly probative.” 18

                   b. Defendants’ Motion to Strike

            To begin, Defendants move to strike Plaintiff’s Reply brief because Plaintiff filed it

  a week after the Court’s deadline. 19 The Court typically does not permit late filings but

  allows Plaintiff’s Reply brief in this instance.

            Federal Rule of Civil Procedure 6 provides that the Court can extend deadlines for

  good cause “on motion made after the time has expired if the party failed to act because of



            13
                 Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citation omitted).
            14
                 Peffer v. Stephens, 880 F.3d 256, 262 (6th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc.,
  477 U.S. 242, 248 (1986)).
            15
               Thomas v. Speedway SuperAmerica, LLC, 506 F.3d 496, 500–01 (6th Cir. 2007) (citation omitted).
            16
               Id. (citation omitted).
            17
               Id. (noting that a scintilla of evidence is not enough to defeat a summary judgment motion).
            18
               Liberty Lobby, Inc., 477 U.S. at 249–50.
            19
                 Doc. 21 at 2.
                                                          -3-
Case: 1:20-cv-02223-JG Doc #: 23 Filed: 05/07/21 4 of 8. PageID #: 1068

  Case No. 1:20-cv-02223
  Gwin, J.

  excusable neglect.” 20 In the Sixth Circuit, the standard for excusable neglect requires

  consideration of certain factors, including prejudice to the nonmoving party, the length

  and impact of the delay, and the reason for the delay. 21

          Plaintiff explains that the late filing was due to a clerical error. The brief is permitted

  in this instance because Defendants have not shown that they were prejudiced by the late

  filing. Also, the late filing has had little impact on the course of litigation. 22 The Reply

  brief is helpful to the Court’s understanding of the summary judgment issues.

                 c. Plaintiff’s Summary Judgment Motion

                           i. Plaintiff’s Breach of Contract Claim

          Summary judgment is appropriate in this instance because there is no material issue

  of fact regarding Defendants’ breach of contract. However, the parties dispute the amount

  that Defendants owe Plaintiff and summary judgment is inappropriate for the remaining

  damages issues.

          To prevail on a breach of contract claim, a plaintiff must show: (1) that there was a

  contract between the parties; (2) that the plaintiff performed their duty under the contract;

  (3) that the defendant breached the contract; and (4) that the plaintiff suffered loss or

  damage because of the defendant’s breach. 23




          20
               Fed. R. Civ. P. 6(b)(1)(B).
          21
            Nafziger v. McDermott Intern., Inc. 467 F.3d 514, 522 (6th Cir. 2006) (citing Pioneer Inv. Servs.
  Co. v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380, 395 (1993)) (“Here, the governing legal standard for
  excusable-neglect determinations is a balancing of five principal factors: (1) the danger of prejudice to the
  nonmoving party, (2) the length of the delay and its potential impact on judicial proceedings, (3) the reason
  for the delay, (4) whether the delay was within the reasonable control of the moving party, and (5) whether
  the late-filing party acted in good faith.”).
            22
               Doc. 21 at 1–2; Doc. 22 at 2.
          23

                                                        -4-
Case: 1:20-cv-02223-JG Doc #: 23 Filed: 05/07/21 5 of 8. PageID #: 1069

  Case No. 1:20-cv-02223
  Gwin, J.

          In this instance, there are no issues of material fact on these elements that would

  prevent summary judgment on liability. Plaintiff Transtar and Defendant Dynotec agree

  they had a contract where Transtar sold Dynotec parts (and Dynotec sold some

  remanufactured transmissions back to Transtar). 24 Transtar sold Dynotec parts for which

  Dynotec did not and still has not paid. 25

          Defendants contend that summary judgment should not be granted because there

  are issues of fact regarding how much Defendants owe Plaintiff. 26                          But Defendants’

  argument is a question of damages, not liability. Defendants do not contest that it did not

  pay Plaintiff for product that Defendants purchased.

          Instead, Defendants make a recoupment defense. 27 In a recoupment defense, a

  defendant asserts the right to “reduce the amount demanded” in a breach of contract claim.

  The recoupment argument must arise from the same events as a plaintiff’s claim. 28 A

  recoupment defense essentially permits a defendant to argue that the plaintiff did not meet

  their obligations under a contract and should not recover the full amount claimed. 29

          Here, Defendants claim a litany of costs and damages they incurred from replacing

  and repairing allegedly faulty products from Plaintiff Transtar over a number of years. 30




          24
              Doc. 16 at 7; Doc. 18 at 3.
          25
              Doc. 16 at 7.
           26
              Doc. 18 at 9.
           27
              Id. at 9–12.
           28
              Wright v. Cramer, 107 N.E.3d 836, 856–57 (Ohio Ct. App. 2018) (citing Riley v. Montgomery,
  463 N.E.2d 1246, 1248 (Ohio 1984)).
           29
              Riley, 463 N.E.2d at 1248–49 (citation omitted) (“[Recoupment] does not confess the indebtedness
  alleged in the complaint, as is understood by a setoff, but its proposition is that the plaintiff's claim is based
  on a particular contract or transaction and that to entitle the plaintiff to the sum claimed, he must prove
  compliance with certain obligations of the contract; that he failed to do so; and therefore that the defendant
  has been so damaged in the transaction that the plaintiff is not entitled to recover.”).
           30
              See Doc. 18 at 10–12.
                                                          -5-
Case: 1:20-cv-02223-JG Doc #: 23 Filed: 05/07/21 6 of 8. PageID #: 1070

  Case No. 1:20-cv-02223
  Gwin, J.

  But, Ohio’s codified version of the Uniform Commercial Code Article II, Ohio Revised

  Code § 1302, applies in this case. 31

          Defendants accepted the allegedly faulty products from Transtar and did not timely

  reject them. 32 While Defendants provide evidence that they discussed the quality issues

  with Plaintiff, 33 they do not show that they ever effectively rejected problem parts. 34

          In Ohio, “[a]cceptance of goods by the buyer precludes rejection of the goods

  accepted.” 35 Once the buyer accepts the goods, he must “within a reasonable time after

  he discovers or should have discovered any breach notify the seller of breach or be barred

  from any remedy.” 36 A buyer accepts goods when (1) the buyer signifies the goods are

  conforming or that they buyer will accept them despite nonconformity “after a reasonable

  opportunity to inspect the goods”; (2) the buyer fails to make an effective rejection after a

  reasonably opportunity to inspect the goods; and (3) the buyer acts in any way that is

  “inconsistent with the seller’s ownership.” 37 In turn, a rejection of goods must be “within

  a reasonable time after their delivery or tender,” and a buyer must “seasonably” notify the

  seller. 38 “The period of time in which the buyer must act is measured by the buyer's right

  to a reasonable opportunity to inspect the goods.” 39




          31
               See Ohio Rev. Code § 1302.01(A)(8), § 1302.02.
          32
             Ohio Rev. Code § 1302.64; Ohio Rev. Code § 1302.65 (“Acceptance of goods by the buyer
  precludes rejection . . . .”).
          33
             Doc. 18-3.
          34
             Ohio Rev. Code § 1302.61.
          35
             Ohio Rev. Code § 1302.65(B).
          36
             Ohio Rev. Code § 1302.65(C)(1).
          37
             Ohio Rev. Code § 1302.64(A).
          38
             Ohio Rev. Code § 1302.61.
          39
             Hooten Equipment Co. v. Trimat, Inc., No. 03CA16, 2004 WL 444134, at *3 (Ohio Ct. App. Mar.
  8, 2004).
                                                      -6-
Case: 1:20-cv-02223-JG Doc #: 23 Filed: 05/07/21 7 of 8. PageID #: 1071

  Case No. 1:20-cv-02223
  Gwin, J.

         Here, Defendants do not show that they effectively rejected the nonconforming

  parts. Defendants do not explain whether they inspected the parts or knew about the

  problem parts before Defendants used the parts in remanufactured transmissions and sent

  them to end users. Defendants provided emails dated between 2014 and 2017 to show

  that they alerted Plaintiff about defective parts. 40 But Defendants do not make a claim or

  counterclaim that Plaintiff breached an express or implied warranty between the parties.

  Rather, Defendants argue that they have a right to recoup costs associated with the bad

  parts because Plaintiff did not properly honor unspecified warranties. 41

         Without more specificity as to which parts did not work, a timeline for when

  Defendants rejected (or tried to reject) them, or more information about whether

  Defendants actually tried to reject the parts, the evidence does not show that Defendants

  rejected Plaintiff’s nonconforming goods.

         Defendants cannot maintain a recoupment argument based on claimed damages

  resulting from allegedly faulty products that Defendants accepted from Plaintiff Transtar.

  Because Ohio’s version of Article II covered these goods sales and because Defendants did

  not timely reject supposed non-conforming goods, Defendant Dynotec is stopped from

  later rejecting the parts.

         Still, Defendants take issue with other specific aspects of Plaintiff’s damages

  calculation. 42 Summary judgment on damages is not warranted.




         40
            Doc. 18-3.
         41
            Doc. 18 at 10.
         42
            Doc. 18 at 12–14.
                                               -7-
Case: 1:20-cv-02223-JG Doc #: 23 Filed: 05/07/21 8 of 8. PageID #: 1072

  Case No. 1:20-cv-02223
  Gwin, J.

                             ii. Plaintiff’s Unjust Enrichment Claim

               Finally, Plaintiff’s unjust enrichment claim cannot stand because a contract governs

  the parties’ agreement. The equitable doctrine of unjust enrichment “operates in the

  absence of an express contract or a contract implied in fact.” 43 Summary judgment is not

  appropriate for Plaintiff’s unjust enrichment claim because Plaintiff’s claim is covered by

  the breach of contract claim.

        III.         Conclusion

               For the following reasons, the Court PARTIALLY GRANTS Plaintiff’s summary

  judgment motion. The Court grants Plaintiff’s summary judgment motion on breach of

  contract liability, but the case will proceed on damages issues.                         Plaintiff’s summary

  judgment motion for its unjust enrichment claim is DENIED.                              The Court DENIES

  Defendants’ motion to strike Plaintiff’s Reply brief and GRANTS Plaintiff leave to file their

  Reply brief.



  IT IS SO ORDERED.

  Dated: May 7, 2021                              s/      James S. Gwin
                                                                   JAMES S. GWIN
                                                                   UNITED STATES DISTRICT JUDGE




               43
                    Beatley v. Beatley, 828 N.E.2d 180, 192–93 (Ohio Ct. App. 2005) (citation omitted); Doc. 18 at
  14.
                                                             -8-
